UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-4407



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

MICHAEL ANTHONY HALL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (CR-95-277)


Submitted:   November 21, 1996            Decided:   December 6, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Danny T. Ferguson, Winston-Salem, North Carolina, for Appellant.
Walter C. Holton, Jr., United States Attorney, Scott P. Mebane,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Anthony Hall appeals his conviction for bank fraud in

violation of 18 U.S.C. § 1344 (1994). Hall claims he was denied

effective assistance of counsel in that he felt pressured by his

attorney to plead guilty. A claim of ineffective assistance is not

properly raised on direct appeal unless the record discloses con-
clusively that defense counsel was ineffective. United States v.
Williams, 977 F.2d 866, 871 (4th Cir. 1992), cert. denied, 507 U.S.

942 (1993). Because the record does not conclusively disclose that

Hall was denied effective assistance of counsel, we will not ad-

dress his ineffective assistance claim. Rather, Hall may bring his
claim in a habeas corpus proceeding under 28 U.S.C. § 2255 (1994),

amended by Antiterrorism and Effective Death Penalty Act of 1996,

Pub. L. No. 104-132, 110 Stat. 1214. To the extent that Hall chal-

lenges the voluntariness of his guilty plea, our review of the

record reveals that such a claim is without merit.
     Accordingly, we affirm Hall's conviction and sentence. We

dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2